[Cite as State v. Trammell, 2016-Ohio-1317.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P. J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 2015 CA 00151
YUSEF TRAMMELL

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case Nos. 2012 CR 01221 and
                                               2012 CR 01265


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        March 28, 2016



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JOHN D. FERRERO                                YUSEF TRAMMELL
PROSECUTING ATTORNEY                           PRO SE
KATHLEEN O. TATARSKY                           M.C.I.
ASSISTANT PROSECUTOR                           Post Office Box 57
110 Central Plaza South, Suite 510             Marion, Ohio 43301
Canton, Ohio 44702-1413
Stark County, Case No. 2015 CA 00151                                                     2

Wise, P. J.

       {¶1}   Appellant Yusef Trammell, aka Yusef Trammel, appeals from the denial of

his pro se post-sentence motions in the Court of Common Pleas, Stark County. The

relevant facts leading to this appeal are as follows:

       {¶2}   In September 2012, as a result of appellant’s forced entry and

corresponding assault on Darin Hutchinson at the victim’s residence in Massillon, Ohio,

the Stark County Grand Jury indicted appellant (case number 2012CR1221) on one count

of aggravated burglary, R.C. 2911.11(A)(1), a first-degree felony, and one count of

harassment with a bodily substance, R.C. 2921.38(B), a felony of the fifth degree. The

aggravated burglary charge carried a repeat violent offender specification under R.C.

2929.01(CC) and 2941.149.

       {¶3}   The case proceeded to a jury trial. After hearing the evidence, the jury

returned with a verdict of guilty to the crime of aggravated burglary but not guilty to the

crime of harassment with a bodily substance. The trial court ultimately sentenced

appellant on November 20, 2012 to ten years on the aggravated burglary conviction and

no time on the RVO specification.

       {¶4}   Appellant subsequently filed a direct appeal to this Court. He raised four

Assignments of Error, including a claim that the trial court had erred in sentencing him to

a non-minimum and (purportedly) maximum prison term. On September 30, 2013, we

affirmed the judgment of the Stark County Court of Common Pleas. See State v. Trammel,

5th Dist. Stark No. 2012CA00237, 2013-Ohio-4354.

       {¶5}   In the meantime, appellant was indicted by the Stark County Grand Jury in

case number 2012CR1265 for possession of cocaine. Appellant ultimately pled guilty in
Stark County, Case No. 2015 CA 00151                                                   3


said case, and he was sentenced (also on November 20, 2012) to six months in prison

and a discretionary period of up to three years of post-release control. The sentence was

imposed concurrently with his sentence in case number 2012CR1221, referenced above.

Appellant took no direct appeal from case number 2012CR1265.

      {¶6}   On June 11, 2015, appellant filed under case number 2012CR1221 a pro

se “motion for sentencing” and under 2012CR1265 a motion to withdraw guilty plea, along

with a request for a hearing for both motions.

      {¶7}   The trial court denied the aforesaid motions on July 17, 2015.

      {¶8}   Appellant filed a notice of appeal on August 12, 2015. He herein raises the

following two Assignments of Error:

      {¶9}   “I. WHETHER THE TRIAL COURT’S FAILURE TO PROPERLY IMPOSE

TERM(S) OF POSTRELEASE CONTROL (TO INCLUDE THE CONSEQUENCES OF A

VIOLATION OF SAME) AND TO ASSESS WHETHER (ON RESENTENCING)

DEFENDANT HAD FULLY COMPLETED ONE OR MORE OF THE UNDERLYING

PRISON TERM [SIC] IMPLICATES A FINAL APPEALABLE ORDER, AND OFFENDS

DUE PROCESS THEREBY RENDERING THE ATTEMPTED JUDGMENT (AND THE

UNDERLYING GUILTY PLEAS) A NULLITY AND VOID.

      {¶10} “II. WHETHER A TRIAL COURT MAY ‘CHANGE THE INITIALLY

ORDERED PUNISHMENT’ ON RESENTENCING SO AS TO INCREASE THE PENALTY

INITIALLY IMPOSED ON A PARTICULAR OFFENSE.”
Stark County, Case No. 2015 CA 00151                                                       4


                                                 I.

       {¶11} In his First Assignment of Error, appellant appears to argue that the trial

court (1) failed to properly impose post-release control in 2012 and (2) failed to assess

whether he had completed any prison terms at the time of his purported “resentencing.”

       {¶12} Generally, an appellate court will indulge a pro se litigant where there is

some “semblance of compliance with the appellate rules.” State v. Richard, 8th Dist. No.

86154, 2005–Ohio–6494, ¶ 4 (internal quotation omitted). The basic structure of

appellant’s brief herein comports with App.R. 16, but we must initially make note of the

difficulty we face in ascertaining the precise nature of appellant’s arguments, in part due

to appellant’s confusing approach of appearing to attack both trial court decisions

simultaneously, frequently without clarifying which case he is challenging. Furthermore,

appellant makes reference above to “the underlying guilty pleas,” yet case number

2012CR1221 involved a jury trial, and no guilty plea was taken. Having reviewed

appellant’s brief and reply brief, we find appellant’s claim of improper post-release control

goes to case number 2012CR1265, while his challenge regarding the claimed failure of

the trial court to assess whether he had completed any prison terms goes to case number

2012CR1221.

       {¶13} In State v. Fischer, 128 Ohio St. 3d 92, 2010–Ohio–6238, the Ohio Supreme

Court held in pertinent part that “[a] sentence that does not include the statutorily

mandated term of post-release control is void, is not precluded from appellate review by

principles of res judicata, and may be reviewed at any time, on direct appeal or by

collateral attack.” Id., at paragraph one of the syllabus. See, also, R.C. 2929.191.
Stark County, Case No. 2015 CA 00151                                                             5


       {¶14} In case 2012CR1265, appellant pled guilty to possession of cocaine, a fifth-

degree felony, and he was sentenced to six months in prison and a discretionary period

of three years of post-release control. R.C. 2967.28(C) states as follows: “Any sentence

to a prison term for a felony of the third, fourth, or fifth degree that is not subject to division

(B)(1) or (3) of this section shall include a requirement that the offender be subject to a

period of post-release control of up to three years after the offender's release from

imprisonment, if the parole board, in accordance with division (D) of this section,

determines that a period of post-release control is necessary for that offender. ***.”

       {¶15} Upon review of the pertinent sentencing entry, we find no merit in

appellant’s claim of improper imposition of post-release control. We emphasize it is not

the duty of an Ohio appellate court to create arguments for the parties and search the

record for evidence to support them. See Sisson v. Ohio Department of Human Services,

Medina App.No. 2949–M, 2000 WL 422396.

       {¶16} Also in regard to case 2012CR1265, appellant contends the trial court failed

to provide him notification under R.C. 2943.032, which states as follows: “Prior to

accepting a guilty plea or a plea of no contest to an indictment, information, or complaint

that charges a felony, the court shall inform the defendant personally that, if the defendant

pleads guilty or no contest to the felony so charged or any other felony, if the court

imposes a prison term upon the defendant for the felony, and if the offender violates the

conditions of a post-release control sanction imposed by the parole board upon the

completion of the stated prison term, the parole board may impose upon the offender a

residential sanction that includes a new prison term of up to nine months.”
Stark County, Case No. 2015 CA 00151                                                      6


       {¶17} However, the aforesaid statute applies to issues of plea colloquies, not

issues of improperly imposed post-release control. See State v. McCallister, 9th Dist.

Summit No. 26722, 2013-Ohio-5559, ¶ 5 (addressing former R.C. 2943.032(E)). As such,

we find appellant cannot take advantage of the rule of Fischer, supra, and his claimed

error in this regard is now untimely.

       {¶18} Appellant lastly claims the trial court erred in failing to assess whether he

had completed any of his prison terms, under case number 2012CR1221, when he was

“resentenced” by the trial court. Appellant directs us to State v. Holdcroft, 137 Ohio St. 3d
526, 2013-Ohio-5014, in which the Ohio Supreme Court held: “A trial court does not have

the authority to resentence a defendant for the purpose of adding a term of postrelease

control as a sanction for a particular offense after the defendant has already served the

prison term for that offense.” Id., at paragraph three of the syllabus.

       {¶19} As a background, the record in 2012CR1221 reveals that the matter

proceeded to sentencing on the aggravated burglary conviction and the RVO specification

on November 14, 2012, after the jury returned its verdict. However, the trial court called

appellant back to the courtroom the next day to orally clarify that the sentence would be

ten years for aggravated burglary and no time on the RVO specification. Both of these

hearings were conducted prior to the issuance of the final sentencing entry on November

20, 2012. We therefore find these events did not create a “resentencing” scenario as

addressed in Holdcroft, supra, and appellant’s claim is without merit.

       {¶20} The trial court did not err in denying appellant’s 2015 pro se motion(s)

seeking to revisit the aforesaid issues.

       {¶21} Accordingly, appellant’s First Assignment of Error is overruled.
Stark County, Case No. 2015 CA 00151                                                       7


                                                 II.

       {¶22} In his Second Assignment of Error, appellant contends the trial court erred

in “resentencing” him to a longer sentence in 2012CR1221.

       {¶23} As we noted in the final portion of appellant’s First Assignment of Error, the

trial court called appellant back to the courtroom the day after sentencing to orally clarify

that the sentence would be ten years for aggravated burglary and no time on the RVO

specification. However, a sentence pronounced in open court does not become final until

it has been entered on the journal of the court. See State v. Johnson, 6th Dist. Lucas No.

L–03–1206, 2005–Ohio–1222, ¶ 33. Thus, no “resentencing” actually occurred in this

instance. Moreover, as we have already recognized in our decision upon appellant’s

direct appeal, the overall sentence at issue was within the statutory range for first-degree

felonies. See Trammel I at ¶ 36, citing R.C. 2929.14(A)(1). As such, there can be no

assertion by appellant of a void or illegal sentence in these circumstances which would

overcome the application of res judicata to this entire argument. The trial court did not err

in denying appellant’s 2015 pro se motion(s) seeking to revisit this issue.
Stark County, Case No. 2015 CA 00151                                                   8


      {¶24} Appellant’s Second Assignment of Error is overruled.

      {¶25} For the reasons stated in the foregoing opinion, the decision of the Court of

Common Pleas, Stark County, is hereby affirmed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J, concur.


JWW/d 0303
Stark County, Case No. 2015 CA 00151   9